Exhibit 10.2 EASTGROUP PROPERTIES August 15, 2007 Mr. Mark L. Mroczkowski Executive Vice President/CFO Sequiam Corporation 300 Sunport Lane Orlando, FL 32809 RE:Promissory Note Repayment Dear Mark: This letter shall serve as documentation of our agreement to accept $275,000.00 on or before November 1, 2007 as payment in full for your Promissory Note, whether or not the First Lease Amendment with Control Center is executed and fulfilled. Should the $275,000.00 not be paid in full by November 1, 2007, Sequiam will be in default of their lease and the full Promissory Note balance of $1,489,283.00 shall be due and payable per the terms of the First Lease Agreement. Please acknowledge your acceptance of these terms by signing below and returning to me as soon as possible.This letter shall become a part of your Lease Agreement file. Sincerely, Chris Segrest Vice President CC:Lease File Mr. Mark L. Mroczkowski Executive Vice President/CFO Sequiam Corporation
